BRETT, Judge:
Richard J. Wheeler was tried and convicted in the Municipal Criminal Court of the City of Tulsa, Tulsa County, Oklahoma, ■on a charge of actual physical control of a motor vehicle while under the influence of intoxicating liquor, and his punishment fixed by the jury at imprisonment in-the county jail for ten days, and a fine of $100.
The petition in error with casemade attached was filed in this Court on August 31, 1967, and appellant under rule 6 of the Court had 20 days thereafter within which to file brief. No brief has been filed, and no extension of time requested within which to file a brief, and under this state of facts, it may be assumed that the appeal has been abandoned. On December 28, 1967 the case was summarily submitted on the record.
We have carefully read the entire record filed herein, and find no error. Where no brief is filed, and there is no error apparent on the face of the record, the judgment of conviction will be affirmed. Rules 6 and 9, 22 O.S.A. c. 18, Appendix; Welborn v. State, 95 Okl.Cr. 130, 240 P.2d 1130; O’Quinn v. State, Okl.Cr., 383 P.2d 705; Stotts v. State, Okl.Cr., 431 P.2d 664.
The judgment and sentence of the Municipal Criminal Court of the City of Tulsa, Tulsa County, Oklahoma, is affirmed.
BUSSEY, J., concurs.